Case 2:16-cv-04781-SVW-FFM Document 348 Filed 05/10/19 Page 1 of 2 Page ID #:11104




                     UNITED STATES COURT OF APPEALS                    FILED
                            FOR THE NINTH CIRCUIT                       MAY 10 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
   TRESONA MULTIMEDIA, LLC, an                No.   17-56006
   Arizona limited liability company,
                                              D.C. No.
                 Plaintiff-Appellant,         2:16-cv-04781-SVW-FFM
                                              Central District of California,
     v.                                       Los Angeles

   BURBANK HIGH SCHOOL VOCAL                  ORDER
   MUSIC ASSOCIATION; et al.,

                 Defendants-Appellees.


   TRESONA MULTIMEDIA, LLC, an                No.   17-56417
   Arizona limited liability company,
                                              D.C. No.
                 Plaintiff-Appellee,          2:16-cv-04781-SVW-FFM

     v.

   BURBANK HIGH SCHOOL VOCAL
   MUSIC ASSOCIATION; et al.,

                 Defendants-Appellants,

    and

   BRETT CARROLL; JOHN DOE
   CARROLL, a married couple,

                 Defendants.


   TRESONA MULTIMEDIA, LLC, an                No.   17-56419
   Arizona limited liability company,
Case 2:16-cv-04781-SVW-FFM Document 348 Filed 05/10/19 Page 2 of 2 Page ID #:11105




                                                   D.C. No.
                   Plaintiff-Appellee,             2:16-cv-04781-SVW-FFM

     v.

   BRETT CARROLL; JOHN DOE
   CARROLL, a married couple,

                   Defendants-Appellants,

    and

   BURBANK HIGH SCHOOL VOCAL
   MUSIC ASSOCIATION; et al.,

                   Defendants.

   Before: WARDLAW and HURWITZ, Circuit Judges, and KORMAN,* District
   Judge.

          At oral argument, the parties should be prepared to discuss whether

   Appellees Carroll and Burbank High School Vocal Music Association are entitled

   to an affirmative defense of fair use under 17 U.S.C. § 107 for use of the song

   “Magic.”

          IT IS SO ORDERED.




          *
                The Honorable Edward R. Korman, United States District Judge for
   the Eastern District of New York, sitting by designation.

                                            2
